Citation Nr: 0009540	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-34 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service connected 
sinusitis, maxillary, bilateral, postoperative, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from March 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision by the 
Montgomery, Alabama regional office (RO) of the Department of 
Veterans' Affairs (VA). 

In a November 1996 letter the veteran may be claiming 
secondary service connection for gum and teeth problems due 
to sinus drainage.  A review of the record shows that this 
issue has not been addressed by the RO.  This issue is 
referred to the RO for any appropriate action.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2.  The postoperative, bilateral, maxillary sinusitis is 
manifested by more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.


CONCLUSION OF LAW

The schedular criteria for an increased rating evaluation of 
30 percent for sinusitis, maxillary, bilateral, postoperative 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, 4.7, Diagnostic Code 6513 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical records reflect that the veteran was 
treated for chronic sinusitis.  In February 1980, the RO 
granted service connection for maxillary sinusitis and 
assigned 10 percent rating.  The ten percent rating has 
remained in effect since that time.

The veteran treated intermittently at private and VA 
facilities from 1995 to 1999 for various disorders, to 
include chronic sinusitis.  A September 1995 VA outpatient 
record shows that the veteran was seen for a history of 
chronic sinusitis.  The veteran had a headache, and green and 
yellow sinus drainage.  The assessment was chronic sinusitis.  
The nasal cannula was with mild erythema.

A September 1995 VA outpatient record shows that the veteran 
was referred for treatment of a headache and syncopal attack.  
The veteran had sinus surgery in 1969 and reported that ever 
since he has had a headache.  He has had bifrontal partial 
relief with analgesics. 

A private outpatient treatment record from October 1995 shows 
that the veteran's principal complaint was severe headaches 
and dizziness with an onset of 8 to 10 weeks.  There was a 
question in regards to exquisite tenderness over the 
parasinus areas.  There was also a notation of a polyp left 
(unintelligible notations).  The throat was without 
(unintelligible notation) but had sublingual tenderness.  The 
lungs were clear, and the veteran was noted as smoking.  The 
diagnosis was headaches and dizziness.  

A private CT scan was conducted in October 1995. The 
impression was paranasal sinus disease, and no significant 
intracranial pathology was seen.

The veteran was seen at a private facility in November 1995 
for headaches that made him drowsy.  An examination showed 
parasinus tenderness.  Subsequently in November 1995 he 
underwent a magnetic resonance (MRI).  The MRI findings 
showed increased signal intensity was identified in the right 
and left frontal, right and left ethmoidal, and right left 
maxillary sinuses consistent with sinusitis.  The impression 
was that the findings were most consistent with perisinusitis

A VA compensation examination was conducted in April 1997.  
At that time the veteran was complained of nasal obstruction, 
chronic sinus infections, nasal discharge, and headaches.  He 
had sinus surgery in the past, and continued to have 
problems.  The physical examination showed that he had a lot 
of discolored mucus in his nasal cavity.  The nasal septum 
appeared to be straight, but he had a very erythematous naval 
cavity.  The impression was of chronic sinusitis.

A November 1997 VA outpatient record shows that the veteran 
was seen for a sinus infection, and was prescribed an 
antibiotic.  A December 1997 VA record shows that the veteran 
was seen for an infection in the sinuses with a complaint 
that the prescribed anti-biotics from the previous Saturday 
were not working.  X-ray showed that the veteran appeared to 
have parasinusitis.  

A February 1998 VA outpatient record shows that the veteran 
reported having a lot of trouble with his sinuses.  The 
veteran had his first sinus surgery on bilateral maxillary 
sinuses in 1968 while stationed in Berlin, Germany.  Since 
that surgery he reported having trouble for the last 9 years 
the symptoms have been unrelieved.  He had nasal scraping 
bilaterally at a VA medical facility on two separate 
occasions.  He had a constant headache from sinus pressure, 
and a post-nasal drip.  He had serosanguineous mucus 
production.  He did not think that he had been running a 
fever since his last treatment for sinusitis.  He had a very 
tender area over his bilateral maxillary, frontal, and 
ethmoid sinuses.  He stated that his upper gums hurt all the 
time.  He has had no symptomatic relief in the last 9 years.  
He has been seen at a VA facility since 1990.

The veteran worked as a truck driver, but was not working 
since he reported that his sinuses made him feel too bad.  He 
smoked half a pack of cigarettes a day.  A review of systems 
shows that the bilateral nasal turbinates were edematous with 
the left more inflamed than the right.  There was a small 
area of excoriation noted on the left turbinate.  Frontal, 
maxillary, and ethmoid areas were very tender to the touch 
(light pressure).  There was no obvious redness to the face.  
There was no obvious swelling over the sinuses.  Bilateral 
breath sounds were clear throughout.  He had intermittent dry 
cough without sputum production.  The impression was of 
chronic sinusitis.  The magnetic resonance imaging (MRI) 
revealed a soft tissue density protruding throughout a defect 
in the anteroinferior wall of the right maxillary sinus.  It 
was recommended to determine if the veteran had a previous 
Caldwell-Luc procedure.  There were inflammatory changes in 
the left maxillary sinus, right frontal sinus and bilateral 
ethmoid sinuses.

A VA compensation examination was conducted in March 1998.  
At that time he veteran reported purulent rhinorrhea with 
nasal crusting.  Sometimes the rhinorrhea was green and 
yellow.  He appeared to have worse symptoms on the right than 
on the left.  He was previously a smoker but stated that he 
had stopped smoking 15 years ago.  His surgery was reported 
to be a Caldwell-Luc bilaterally, which was performed in 
1968.  It caused him constant interference with breathing 
through his nose.  He had taken medication in the past.  He 
was not on medication at this time.  There was no 
interference with speech.  He did have pain and a constant 
headache.  His only allergy was to codeine.  He was a truck 
driver.  

The physical examination showed that he had bilateral nasal 
crusting with approximately 60 percent obstruction on the 
right side.  There was a mild nasal septal deviation to the 
right.  There was crusting, as noted, bilaterally which he 
reported had been present since 1968.  He also reported 
intermittent epistaxis.  Diagnostic tests showed that the 
computed tomography scan (CT) on March 1998.  This showed 
severe hyperplasia of the maxillary sinus with chronic 
inflammatory changes and postoperative changes with a right 
frontal retention cyst.

X-rays showed severe hypoplasia of the maxillary sinuses with 
chronic inflammatory change and postoperative change, and a 
right frontal retention cyst. The diagnosis was chronic 
bilateral maxillary sinusitis with severe hyperplasia of the 
maxillary sinus, status post Caldwell-Luc procedure, and a 
right frontal retention cyst.  The examiner stated that the 
CT findings were consistent with a previous sinus surgery.  
Hyperplasias of the maxillary sinuses were common after that 
particular type of surgery, Caldwell-Luc procedure.  The 
procedure could cause chronic pain and chronic inflammatory 
changes.

A July 1998 private record shows that the veteran was seen 
allergic rhinitis, hay fever, and vertigo with dizziness. 

A VA compensation examination was conducted in March 1999.  
At that time the veteran reported that he had difficulties 
breathing through his nose and reported purulent brown 
discharge, which was chronic.  He had only mild dyspnea on 
exertion.  He was using a nasal spray, and no other 
medications.  He stated that he had been on multiple 
antibiotics in the past.  He reported not smoking tobacco.  
There was no affect on his speech, and he felt that there was 
pressure over his cheeks.  He had a history of maxillary 
sinusitis, and allergic rhinosinusitis, which caused constant 
nasal congestion.  

The examination revealed mild left nasal septal deviation and 
crusting.  His turbinates appeared hyperemic.  A CT was 
performed of the nasal sinuses, without contrast, dated April 
1999.  The impression read as bilateral axillary sinusitis, 
maxillary sinus hyperplasia with prominent hyperostosis, more 
severe on the left.  There was complete opacification of the 
right maxillary sinus, which was unchanged from the previous 
exam, with mucosal thickening prominent within the small left 
atrium with aerations slightly increased since February 1998.  
There was tissue thickening and fluid in the left sphenoid 
sinus, slightly more than February 1998, but still mild.  
There was a polyp or mucous cyst in the right frontal 
sinuses, and the ethmoid sinuses were clear.  The diagnosis 
was of chronic rhinosinusitis as documented by CT, and was 
consistent with the veteran's history while in the service.  
The etiology was unknown.

A June 1999 VA outpatient record shows the veteran was seen 
for dizziness with blackout spells 5 times a week.  He was no 
acute distress.  A July 1999 VA outpatient record shows that 
the veteran was seen for headaches at the back of his head 
with dizzy spells, and blackouts 2 to 3 times a week.  An 
October 1999 VA general examination revealed diagnoses which 
included chronic sinusitis.

In a March 2000 statement the representative questioned the 
adequacy of the recent VA examination in that the report did 
not address whether the sinusitis was worthy of 30 percent.

II. ANALYSIS

Initially, the Board is satisfied that the current 
evidentiary record, to include the VA examinations provides 
an adequate basis for resolution of the issue in appellate 
status.  Accordingly, another VA examination is deemed not 
necessary.  

The Board finds that the veteran's claim for an increased 
rating evaluation for his service connected postoperative 
bilateral maxillary sinusitis is well grounded pursuant to 38 
U.S.C.A. § 5107 (West 1991).  This finding is based in part 
on his assertion that his service-connected disability has 
increased in severity.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  When the veteran submits a well-grounded claim, 
VA must assist him in developing facts pertinent to that 
claim. 38 U.S.C.A. § 5107(a) (1991).

While the veteran is qualified to report his symptoms, he is 
not competent, in the absence of evidence demonstrating that 
he has medical training or expertise, to render medical 
findings or opinions.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1155); 38 C.F.R. § 4.1 (1999). The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities (Schedule), codified in 38 
C.F.R. Part 4, represent the average impairment of earning 
capacity resulting from disability.  The RO has assigned a 10 
percent rating for maxillary sinusitis pursuant to the 
Schedule, 38 C.F.R. Part 4, Diagnostic Code 6513.  

Diagnostic Code 6513 provides a 10 percent evaluation for one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

A 30 percent evaluation is warranted there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent evaluation is assigned following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

In this regard, the evidence reflects that the veteran does 
have chronic sinusitis, which results in significant 
impairment.  VA outpatient records revealed that the veteran 
underwent his first nasal surgery in 1968, and subsequently 
had nasal scraping bilaterally at a VA medical facility.  The 
veteran has stated that he has had difficulties with his 
sinuses for the past 9 years since the surgeries.  The VA 
examinations showed evidence of chronic sinusitis, headaches, 
pain with tenderness, crusting and purulent discharge.  
Additionally, the VA and private treatment records show that 
the sinusitis has required intermittent treatment. 

After reviewing the medical evidence in conjunction with the 
veteran's statements, it is the Board's judgment that the 
degree of impairment resulting from the chronic sinusitis 
more nearly approximates the rating criteria for the next 
higher evaluation.  38 C.F.R. § 4.7 (1999).  Accordingly, a 
30 percent evaluation under Diagnostic Code 6513.

However, this same evidence does not establish that the 
maxillary sinusitis warrants a rating in excess of 30 
percent.  The current evidence shows no chronic osteomyelitis 
or near constant sinusitis after repeated surgeries.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the pertinent sections do not provide a basis, which 
permits a higher evaluation. 

ORDER

Entitlement to an increased rating for postoperative, 
bilateral, maxillary sinusitis is granted subject to the law 
and regulations governing the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

